Title: James Madison to Thomas McCleland, 31 January 1836
From: Madison, James
To: McCleland, Thomas


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Jany. 31. 1836.
                            
                        
                        
                        I have received Sir your letter of Jany 23d. containing a plan for the proposed Washington Monument. When my
                            appointment as President of the Society was made known to me, I intimated that my acceptance of it was merely as an
                            evidence of the interest I felt in the object, and that in my present condition the appointment could be but honorary.
                            This being every day more and more the case I shall transmit your letter to Judge Cranch the first Vice President, to whom
                            you can address any addition you may make to it. You will excuse me for not attempting in my present condition to comply with
                            your request of my ideas in the case. With friendly respects.
                        
                        
                            
                                J. M.
                            
                        
                    